Citation Nr: 0002552	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  96-02 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from May 1966 to May 1969.  
This appeal comes before the Board of Veterans' Appeals from 
a March 1995 rating decision of the Department of Veterans 
Affairs Regional Office (RO) at Muskogee, Oklahoma. 


FINDING OF FACT

The veteran did not engage in combat with the enemy and has 
not provided credible evidence of a stressor related to his 
diagnosis of post-traumatic stress disorder.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated in service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection previously was denied by the Board in May 
1994.  Evidence at that time included diagnoses of post-
traumatic stress disorder.  However, the Board concluded that 
symptoms meeting the diagnostic criteria for post-traumatic 
stress disorder were not reliably demonstrated and that the 
veteran's claimed stressors were not corroborated.  Since 
that initial denial, additional evidence pertinent to the 
veteran's claim was associated with the claims file, and the 
Board, in the course of this appeal, determined, in a January 
1998 decision that also remanded this case for additional 
development, that the veteran had submitted new and material 
evidence to reopen the original May 1994 denial of service 
connection for post-traumatic stress disorder.  At issue, 
therefore, is whether service connection may be granted for 
post-traumatic stress disorder.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); Elkins v. West, 12 Vet. App. 209 
(1999); see also 38 U.S.C.A. §§ 5107, 5108, 7104, 7105 (West 
1991); 38 C.F.R. §§ 3.102, 3.156, 20.302, 20.1103, 20.1105 
(1999).  

As a preliminary matter, the Board finds that the veteran's 
claim for service connection of post-traumatic stress 
disorder is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to his claim.  The Board is also 
satisfied that all the facts relevant to this claim have been 
properly and sufficiently developed.  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition, a link, 
established by medical evidence, between current symptoms and 
the claimed in-service stressor, and credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f)(1999); see also Cohen v. Brown, 10 Vet. 
App. at 128 (1997).  The evidence necessary to establish the 
occurrence of a stressor during service to support the claim 
for post-traumatic stress disorder will vary depending on 
whether the veteran was "engaged in combat with enemy."  
See Hayes v. Brown, 5 Vet. App. 60, 66 (1933).  If it is 
determined through military citation or other supportive 
evidence that a veteran engaged in combat, the veteran's lay 
testimony regarding the reported stressors must be accepted 
as conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, providing that the veteran's testimony is found to 
be satisfactory, e.g., credible and "consistent with the 
circumstances, conditions, or hardships of such service."  
38 U.S.C.A. § 1154(b); 38 C.F.R. §  3.304(d), (f).  

If the veteran did not engage in combat with the enemy, or 
the claimed stressor is not related to combat, the veteran's 
lay testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other supportive 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 
see also West v. Brown, 7 Vet. App. 70 (1994).  Evidence to 
support a claim that a veteran engaged in combat may include 
the veteran's own statement and an almost unlimited variety 
of other types of evidence.  VA is not required to accept the 
veteran's assertion that the engaged in combat.  See Gaines 
v. West, 11 Vet. App. 353 (1998).  

The Board observes that 38 C.F.R. § 3.304(f) recently was 
amended, during the course of this appeal.  In part, language 
previously in the regulation that expressly recognized that 
if the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive of the claimed in-service stressor, was deleted.  
See 38 C.F.R. § 3.304(f)(1998); see also Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  The changes to the 
regulation, however, have no impact upon this case.  

The claims file includes several medical opinions that the 
veteran has post-traumatic stress disorder associated with a 
history of stressful events reportedly experienced by the 
veteran while in Vietnam.  For instance, the claims file 
contains several opinions from the veteran's private mental 
health care providers diagnosing post-traumatic stress 
disorder, including opinions dated July 1989, October 1990, 
August 1991, February 1994, and April 1994.  A diagnosis of 
post-traumatic stress disorder is also documented in VA 
treatment records and examination reports, including an 
October 1990 entry in clinical records and examination 
reports from February 1993 and March 1996.  

These reports variously reflect a history of traumatic events 
claimed by the veteran to have occurred during his service in 
Vietnam.  Although these accounts have varied, these have 
consisted of having fired upon two Vietnamese civilians at 
one point and have been subject to enemy fire.  A November 
1990 report reflects that the veteran complained of having 
received enemy fire while on base and of having performed 
duties with the 101st Airborne Division at Phan Rang.  A 
February 1994 record reflects that the veteran reportedly 
worked as an electronics mechanic, carried a weapon, 
functioned as a guard to an officer while traveling from one 
location to another, and at one point fired upon Vietnamese 
civilians who were bathing.  That report adds that the 
veteran believed he killed a Vietnamese youth during that 
incident.  According to an April 1994 report, the veteran 
indicated that although he was a carpenter, he performed 
"electrical duties" and duties as a driver and that he was 
exposed to battlefield stress in Vietnam.  A March 1996 
report reflects that the veteran reportedly shot two 
Vietnamese civilians who were bathing by the side of the road 
in September 1967 and that his truck came under fire while he 
was traveling from Phan Rang to Lat Rang in August 1967.  

In a July 1996 statement, the veteran, who on previous 
occasions had indicated that a sergeant or team supervisor 
had been killed in an explosion, indicated that the 
sergeant's death occurred from November 1966 to January 1967.  
In addition, the veteran stated in August 1996 that he killed 
two Vietnamese, identifying the dates as somewhere between 
September and December 1967. 

During a Board video hearing, the veteran was afforded an 
opportunity to more fully present his account of the 
stressors upon which his claim for service connection for 
post-traumatic stress disorder is predicated.  The veteran 
indicated that although his MOS (military occupational 
specialty) was that of a carpenter, while in Vietnam he 
worked as an electrician and he would ride "shotgun" with 
the battalion commander or the executive officer.  The 
veteran testified that some time after July 1967, he received 
a ride in a jeep to Phan Rang from two people from the 101st 
Airborne Division, and that on the way to Phan Rang he and 
another man fired at two civilians.  

Service personnel records confirm that the veteran served in 
Vietnam from December 1966 to December 1967, his duties being 
listed as an electrician and carpenter.  Initially, however, 
the Board observes that the claims file contains no 
satisfactory evidence that the veteran in this case was 
engaged in combat with the enemy in connection with any of 
the alleged stressors.  For example, the record does not show 
that he received any combat-related awards or citations and 
he was not in a combat MOS.  See Gaines v. West at 359.  
Consequently, since it may not be concluded that the veteran 
engaged in combat with the enemy, corroboration of the 
alleged stressors is necessary to support the claim.  

In February 1998, in conformity with the Board's January 1998 
remand, the RO sent an inquiry to the U.S. Armed Services 
Center Research of Unit Records (USASCRUR) requesting 
verification of the veteran's claimed stressors.  The 
identified stressors consisted of the veteran's allegation 
that (1) sometime between August and September 1967 while 
traveling between "Cameron Bay" and Phan Rang accompanied 
with a specialist and a lieutenant from the 101st Airborne 
unit, the veteran encountered two civilians bathing by the 
road and that he and the Specialist opened fired, supposedly 
killing the two civilians; (2) while the veteran performed 
construction possibly at "Cam Rohn" Bay, some time between 
November 1966 and January 1967, a sergeant was killed and two 
squadron leaders were injured by a bomb, all three of the 
individuals assumedly being members of B company of the 87th 
Battalion; (3) the veteran, while serving with the 87th 
Engineering Battalion, was under constant sniper attacks and 
constantly exposed to booby traps and sabotage of 
construction lines.

Information received in July 1998 from USASCRUR did not 
corroborate the veteran's claimed stressors.  The information 
included Operational Reports - Lessons Learned (OR-LL's) 
submitted by the 87th Battalion for the period ending January 
31, 1967 and the period from August 1967 to January 1968; OR-
LL's submitted by the 35th Engineering Group, the higher 
headquarters for the 87th Engineering Battalion for the 
period from November 1966 to April 1967; extracts from OR-
LL's submitted by the U.S. Army Depot Cam Ranh Bay; and 
morning reports submitted by Company D of the 87th Battalion 
for January 1967.  

Although the OR-LL's of the 87th Engineering Battalion 
document significant activities and operations during the 
reporting period and the OR-LL's of the 35th Engineering 
Group reflect that elements of the 35th Engineering Group 
engaged in construction in many hostile areas, none of the 
information retrieved confirms that the members of the 87th 
Engineering Battalion were subject of enemy fire.  None of 
these reports references an incident involving an encounter 
with two Vietnamese civilians or otherwise provides credible 
data from which it could be inferred that the veteran was 
involved with such an encounter.  None of the information 
confirms the veteran's account of an explosion involving a 
sergeant and two other service members.  

Although USASCRUR stated in the July 1998 report that morning 
reports could be obtained directly from the National 
Personnel Records Center and used to verify casualties, 
copies of pertinent morning reports were included with the 
materials furnished by USASCRU and the director specifically 
stated that a search was conducted of morning reports for 
Company B and Company D of the 87th Battalion, from December 
1, 1966, through January 31, 1967, but USASCRUR was unable to 
verify the casualties described by the veteran.  Thus, to the 
extent that the veteran's representative relies on the 
general information as to the availability of morning reports 
as a duty-to-assist deficiency in this case, the Board is not 
persuaded that any further efforts in this regard are in 
order.  

More specifically, USASCRUR's response reflects that any 
further attempts to confirm the alleged stressors would 
require more specific information.  Names of fellow soldiers 
and additional identifying detail were requested of the 
veteran by the RO in the Supplemental Statement of the Case 
issued in July 1999.  The veteran did not respond to this 
request.  In view of the nature of the evidence offered to 
date, including the veteran's testimony, it is apparent that 
he has offered as detailed a statement of his stressors as he 
is capable of providing at this time.  Medical reports 
submitted by the veteran and dated in 1994 show that he had 
partial amnesia related to events in Vietnam.  Taking all 
these factors in consideration, the Board concludes that no 
additional development is warranted in this case.  Because 
the veteran's claimed stressors cannot be confirmed, his 
claim for service connection for post-traumatic stress 
disorder must be denied.  






ORDER

The claim for service connection for post-traumatic stress 
disorder is denied.  



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

